SPECIALLY CONCURRING OPINION.
The initial duty with respect to the place and condition of work was upon the master. The high-power wire was installed and energized by the master. It was its duty *Page 810 
to use in its installation and maintenance a degree of care commensurate with the danger. If after requisite care had been exercised dangers yet remained such dangers would constitute a normal and anticipated risk of the work against which the servant would have to guard himself, employing his own experience and judgment as aided by the warnings and instructions of the master.
It is no part of the servant's duty to abate dangers which are the result of the master's failure to use requisite care. The master's duty to use reasonable care to make and maintain the place of work in a reasonably safe condition is non-delegable. Reasonable care with respect to an 8,000 volt wire must of course involve a degree of care which exhausts all practical means to prevent its contact with persons, particularly servants.
There were here available two means of protection: A cut-off switch which would absolutely insure against danger, and a rubber blanket, with other insulating equipment, which was at least reasonable protection. The former was primarily under the control of appellant, the latter was readily available to appellee. The failure of appellee to use these devices was unquestionably negligence but it would be contributory negligence only if there was some initial negligence to which it could contribute. The necessity for its use was occasioned by the appellant's omission to render the wire harmless by cutting off the switch. The master may not be allowed to transfer completely to the servant the duty to guard against a condition created by its own negligence. We could not, of course, lay down a fixed rule that persons engaged in maintaining high voltage wires must de-energize them whenever their linemen are engaged in proximity thereto. Such rule would be impractical and because it is so, it is true that in most occasions requisite care is fulfilled when enlightened methods of construction have been complied with. But such impracticability does not affect the rule of requisite care. It merely takes into account the fact that the duty and the extent of protective measures must be "interpreted in the light of the attendant circumstances." *Page 811 
Supreme Instruments Corp. v. Lehr, 190 Miss. 600, 607,199 So. 294, 1 So.2d 242; Winkelman v. Kansas City El. Light Co., 110 Mo. App. 184, 85 S.W. 99, 100. If conformity with the duty to exhaust every reasonable means to protect the life of the servant would have prevented the death of Merritt, it is inescapable that such omission did not merely create a condition but was negligence. There was no practical obstacle to the employment by the master of the simple means by which it could have insured the safety of its servant. The time and effort needed to disconnect the switch was comparable to that occasioned by the procurement and use of the insulating devices by the servants. To say that the negligence of Merritt resulted in his failure to utilize means for his protection involves a a principle which operates to charge the appellant with negligence in unreasonably refusing to use available precautions which would have made counter measures unnecessary. Throwing the switch would have deprived no user of current. There was no acceptable reason why the master could not and should not have guaranteed safety by so simple and available device, except the disinclination of its foreman.
The master's duty to abate threatened danger is as great as his duty not to create it. If the business involves inherent dangers which remain despite requisite care, the duty to abate the danger arises whenever practical obstacles ordinarily justifying maintenance of the dangerous condition are removed. To argue that the sole responsibility was upon the servant is to say that it was his absolute duty to protect himself against a dangerous condition unnecessarily maintained by the master.
Since there is no intimation other than that appellee's contact with the deadly wire was accidental, it becomes proper to invoke the rule that a master is required so far as is reasonable, to anticipate that usual accidents, even negligence, may expose the servant to a hazard created by the master. Crosswell's Law of Electricity, Sec. 234; Hercules Powder Co. v. Williamson,145 Miss. 172, 110 So. 244; Russell v. Williams, 168 Miss. 181, 150 So. *Page 812 
528, 151 So. 372; Solomon v. Continental Baking Co., 172 Miss. 388,160 So. 732; Ross v. L.  N.R. Co., 178 Miss. 69,172 So. 752. But we do hold that it is not the servant's duty to neutralize the initial negligence of the master by assuming full responsibility for results of such negligence. As stated, it was a duty Merritt owed to himself to insulate the wires against his contact. It was not his duty to insulate the master against responsibility.
Appellants' own witnesses testified that it would have been safest to have cut off the current. Why should the master not use the safest way when there were no considerations of convenience nor necessity requiring an exception?
Griffith, J., concurs.